 1                                                                                               JS-6
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10   R. SCOTT TURICCHI, et al.,                      CV 18-8908 PA (AFMx)

11                 Plaintiffs,                       JUDGMENT OF DISMISSAL
12          v.
13   RANDALL QUAID, et al.,
14                 Defendants.
15
16
            In accordance with the Court’s April 25, 2019 minute order dismissing the Complaint
17
     filed by plaintiffs R. Scott Turicchi and Lannette C. Turicchi (“Plaintiffs”) for lack of
18
     subject matter jurisdiction,
19
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
20
     dismissed without prejudice.
21
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Plaintiffs take
22
     nothing and defendants Randall Quaid and Evgenia Quaid shall have their costs of suit.
23
24
25   DATED: April 25, 2019                              _________________________________
26                                                                 Percy Anderson
                                                          UNITED STATES DISTRICT JUDGE
27
28
